NO. 12-12-00119-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE INTEREST                                            §    APPEAL FROM THE 173RD

OF S.S., K.S., AND                                        §     JUDICIAL DISTRICT COURT

R.W., JR., CHILDREN                                       §     HENDERSON COUNTY, TEXAS



                                         MEMORANDUM OPINION
                                             PER CURIAM
         The Texas Department of Family and Protective Services (the State), S.S. (the children’s
mother), Raymond L. Shackelford, III, attorney ad litem for the children (S.S.1, K.S., and R.W.,
Jr.), and C.S., the intervenor, have filed a “Joint Motion to Set Aside Judgment and Remand to
the Trial Court for Rendition in Accordance with the Agreement of the Parties.” The State has
also provided a file-marked copy of a document entitled “Irrevocable Rule 11 Agreement,”
which includes the signatures of several individuals, including the attorney for the State; S.S. and
her attorney; Raymond Shackelford, III, attorney ad litem for the children; and C.S., the
intervenor. This Rule 11 Agreement memorializes the settlement of the issues in this appeal.
Accordingly, pursuant to Texas Rule of Appellate Procedure 42.1 and without regard to the
merits of the appeal, we grant the motion and set aside the trial court’s judgment signed on
March 8, 2012. See TEX. R. APP. P. 42.1(a)(2)(B). We remand the case to the trial court for
rendition of a judgment in accordance with the parties’ settlement agreement. S.S. and the
children previously filed a motion for rehearing, which we dismiss as moot.
Opinion delivered June 12, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                 COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                            JUNE 12, 2013


                                        NO. 12-12-00119-CV


              IN THE INTEREST OF S.S., K.S., AND R.W., JR., CHILDREN



                          Appeal from the 173rd Judicial District Court
                       of Henderson County, Texas. (Tr.Ct.No.2009A-635)

                        THIS CAUSE came to be heard on the “Joint Motion to Set Aside
Judgment and Remand to the Trial Court for Rendition in Accordance with the Agreement of the
Parties” filed herein, and the same being considered, because it is the opinion of this court that
the motion should be granted and the trial court’s judgment signed on March 8, 2012 should be
set aside, it is ORDERED, ADJUDGED and DECREED by this court that the judgment signed
on March 8, 2012 be set aside and the cause remanded to the trial court for rendition of a
judgment in accordance with the parties’ settlement agreement; and that this decision be certified
to the court below for observance.
                        By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.